DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
On December 21, 2021, applicant was called regarding the amendment to claim 19, to reiterate that this amendment which was made by Examiner’s Amendment made in the Allowance of September 30, 2021 carries forward:  In an effort to make sure the claim is amended properly and clarity of the record the Examiner’s Amendment is repeated:
In the Claims:
Delete Claim 19 as set forth in The Notice of Allowance of September 30, 2021 and 9-13-2021 and insert the following new claim 19. --
19.  (Amended) A method of making one or more olefins, said method comprising:
(a) introducing a cracker feed stream comprising a recycle content pyrolysis oil composition (r-pyoil) into a cracker furnace wherein said r-pyoil introduced into said cracker furnace has a C8+ content of at least 35% by weight, based on the total weight of the r-pyoil; wherein said r-pyoil comprises not more than about 30 weight percent total aromatics, based on the total weight of said r-pyoil; and
(b) cracking said cracker feed stream in said cracker furnace to thereby forma cracked olefin effluent stream.--
Examiner’s Comment
As stated above, applicant’s Information Disclosure Statement has been fully and carefully considered.  The Examiner has fully and carefully considered the Third Party Observations OBS1-OBS14 and while the Examiner does not dispute the observations, the prior art teaches pyrolyzing mixed waste plastic into a gas stream and liquid stream.  The gas stream from the pyrolyzer can be separated and one or more of the separated streams can further steam cracked.  The liquid pyrolysis stream can be separated into high aromatics stream and low aromatics, the low aromatics are hydrocracked as has been taught in Ward. However, neither Ward nor any of the OBS1-OBS14 references teach, suggest or recognize the claimed limitation that the recycle pyrolysis oil does not contain more than about 30 weight percent total aromatics.  The reasoning for limiting or controlling the r-pyrolysis oil to a composition not containing more than 30 weight percent aromatics is for the purpose of reducing of the cracking conditions of the recycle 8+  fraction and the recycle pyrolysis oil has an aromatics content of no more than 30 weight percent total aromatics.  The claims are free of the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Wu et al. (same assignee) teach a pyrolysis method and system for recycle waste plastics which claims a method of making a pyrolysis oil comprising introducing a pyrolysis feed into a pyrolysis unit wherein the feed includes at least on recycled waste, the pyrolysis takes placed in the presence of a catalyst to  from a pyrolysis oil wherein the pyrolysis oil comprises and aromatic content of less than 20 wt.%, a paraffin and olefin content of at least 50 wt.%.    Bitting ‘699 (at least one common inventor) teach a process and system for making recycle content hydrocarbons including olefins, from recycled waste material.  Ramamurthy teaches conversion of waste plastic through pyrolysis to make high value BTX products.  Stanislaus et al. teach a catalytic process of simultaneous pyrolysis of mixed plastics and dechlorination of the pyrolysis oil.  Narayanaswamy et al.’609 teach plastic pyrolysis.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771